DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second PCB" in claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the first PCB” in claim 1.  It is not clear which PCB (the one mentioned in claim 1 or the one mentioned in claim 6) is meant.  Claims 9 and 11 are rejected only for their dependence on claim 8. 
Claim 23 recites the limitation “the ion retarding region of said ion mirror”. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 4, 5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/636,865 (reference application, hereinafter Verenchikov ‘865) in view of Grinfeld (US 20150028198 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Verenchikov ‘865 teaches an ion mirror, comprising a plurality of electrodes and voltage supplies connected thereto that are configured to generate an electric field region that reflects ions in a first dimension, wherein at least a first compensating part of the electric field (a part of the electric field) through which ions travel in use has equipotential field lines that diverge, converge or curve as a function of position along a second, orthogonal dimension.
Verenchikov ‘865 does not teach that at least one of said electrodes is on a printed circuit board.
Grinfeld teaches an ion mirror having electrodes formed on a printed circuit board ([0027]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the electrodes of Verenchikov ‘865 on a printed circuit board as taught by Grinfeld, as a matter of selecting a known type of support for the electrodes commonly used in the art allowing for easy electrical connections as taught by Grinfeld.
Regarding claim 2, claim 2 of Verenchikov ‘865 teaches that at least part of the compensating electric field region (region having lines that diverge, converge or curve) is configured to tilt the time front of the ions being reflected in the ion mirror.
Regarding claim 4, Grinfeld teaches a first PCB arranged in the plane defined by the first and second dimensions (ion mirror may comprise two PCBs with printed surfaces facing each other, [0143]), said first PCB having at least one elongated conductive strip thereon that longitudinally extends in the second dimension, the conductive strip forming one of said plurality of electrodes (electrodes 71 are strips extending in z-direction, fig. 7C; on PCB in embodiment of [0143]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov ‘865 to have the electrode structure taught by Grinfeld, as a matter of selecting a known type of electrode easily formed on a PCB substrate as taught by Grinfeld.
	Regarding claim 5, Grinfeld teaches that each of the first and second PCB comprises a plurality of said conductive strips spaced apart in the first dimension (electrodes 71 spaced apart in x-direction, fig. 7C), wherein the plurality of conductive strips on the PCB have been formed by providing said PCB with a conductive surface and forming one or more elongated slits (grooves, [0143]) therein that extend in the second dimension so as to divide the conductive surface and define the conductive strips between the slits.
Regarding claim 12, claim 1 of Verenchikov ‘865 teaches electrodes arranged on opposing sides of the ion mirror in a third dimension that is orthogonal to the first and second dimensions, wherein the ion mirror comprises one or more voltage supplies 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of Verenchikov ‘865 in view of Han (US 20080049402 A1).
	Regarding claim 10, claim 1 of Verenchikov ‘865 teaches all the limitations of claim 1 as described above.  Verenchikov ‘865 does not teach at least one stiffening rib attached to the PCB for preventing the PCB from bending.
	Han teaches a printed circuit board having a stiffening rib (supporting rib, [0011]) attached to the PCB to prevent the PCB from bending (warping, [0010]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov ‘865 to have the stiffening ribs taught by Han, in order to prevent warping of the circuit board and misalignment of the electrodes of Verenchikov in a known manner.
Claims 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of Verenchikov ‘865 in view of Grinfeld.
Regarding claim 13, claim 8 of Verenchikov ‘865 teaches a voltage supply and electrodes configured to apply a static electric field in an ion acceleration region adjacent, in a direction in which the ions are reflected, to said compensating part of the electric field region; said ion acceleration region having parallel equipotential field lines for accelerating ions out of the ion mirror.
Regarding claim 14, claim 9 of Verenchikov ‘865 teaches that the ion mirror has a first length in the second dimension that comprises said compensating electric field 
Claims 1, 14-18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 21 of Verenchikov ‘865 in view of Grinfeld.
Regarding claim 1, claim 11 of Verenchikov ‘865 teaches an ion mirror, comprising a plurality of electrodes and voltage supplies connected thereto that are configured to generate an electric field region that reflects ions in a first dimension, wherein at least a first compensating part of the electric field (a part of the electric field) through which ions travel in use has equipotential field lines that diverge, converge or curve as a function of position along a second, orthogonal dimension.
Verenchikov ‘865 does not teach that at least one of said electrodes is on a printed circuit board.
Grinfeld teaches an ion mirror having electrodes formed on a printed circuit board ([0027]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the electrodes of Verenchikov ‘865 on a printed circuit board as taught by Grinfeld, as a matter of selecting a known means of forming the electrodes with no unexpected result.
Regarding claim 15, claim 11 of Verenchikov ‘865 teaches a time-of-flight mass analyzer or electrostatic ion trap having at least one ion mirror (with the limitations of claim 1 described above) and a pulsed ion accelerator for pulsing ion packets into the ion mirror.
Regarding claim 16, claim 12 of Verenchikov ‘865 teaches a multi-pass time-of-flight mass analyzer or electrostatic ion trap having at least one ion mirror as claimed in claim 1, and electrodes arranged and configured so as to provide an ion drift region that is elongated in a drift direction and to reflect or turn ions multiple times in an oscillating dimension that is orthogonal to the drift direction.
Regarding claim 17, claim 13 of Verenchikov ‘865 teaches that the multi-pass time of flight mass analyzer is a multi-reflecting time of flight mass analyzer having two ion mirrors that are elongated in the drift direction and configured to reflect ions multiple times in the oscillation dimension, or the multi-pass time of flight analyzer is a multi-turn time of flight mass analyzer having an ion mirror and at least one electric sector configured to reflect and turn ions multiple times in the oscillation dimension.
Regarding claim 18, claim 14 of Verenchikov ‘865 teaches an ion deflector configured to back-steer the average ion trajectory of the ions, in the drift direction, thereby tilting the angle of the time front of the ions, and wherein said compensating electric field region is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract a tilting of the time front by the detector.
Regarding claim 21, claim 21 of Verenchikov ‘865 teaches a method of mass spectrometry comprising providing an ion mirror as claimed in claim 1, and applying voltages to electrodes of the ion mirror so as to generate said electric field region having equipotential field lines that diverge, converge or curve as a function of position, along the second dimension, and reflecting ions in the ion mirror in the first dimension.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verenchikov (US 20130068942 A1).
Regarding claim 1, Verenchikov teaches an ion mirror (46, fig. 4-A), comprising:
A plurality of electrodes (electrodes 461 of mirror 46, fig. 4-A and 4-B) and voltage supplies thereto that are configured to generate an electric field region that reflects ion in a first dimension (x-direction, fig. 4-A);
Wherein at least a first compensating part of the electric field region through which ions travel in use has equipotential field lines that diverge, converge or curve as a function of position along a second, orthogonal dimension (e.g. due to tilted electrode 82, fig. 8-A, for use in ion trap of fig. 4-A, [0227]); and
Wherein at least one of said electrodes is on a printed circuit board [0074].
Regarding claim 2, Verenchikov teaches that the compensating part of the electric field region is configured to tilt the time front of ions being reflected in the ion mirror (tilted electrode 84 in fig. 8-C).
Regarding claim 14, Verenchikov teaches that the ion mirror has a first length in the second dimension that comprises said compensating electric field region (length of electrode 82 that is tilted, fig. 8-A) and a second length in the second dimension that only includes only parallel equipotential field lines for reflecting ions (length of electrode 82 that is not tilted).
Claims 1, 4, 5, 13, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grinfeld (US 20150028198 A1).
Regarding claim 1, Grinfeld teaches Verenchikov teaches an ion mirror (fig. 7C, [0107]) comprising:
A plurality of electrodes (71 and 72) and voltage supplies thereto that are configured to generate an electric field region that reflects ion in a first dimension (x-direction);
Wherein at least a first compensating part of the electric field region through which ions travel in use has equipotential field lines that diverge, converge or curve as a function of position along a second, orthogonal dimension (z-direction, fig. 7C; field in center of mirror curves due to curved electrodes 77 and 75); and
Wherein at least one of said electrodes is on a printed circuit board [0143].
Regarding claim 4, Grinfeld teaches a first PCB arranged in the plane defined by the first and second dimensions (ion mirror may comprise two PCBs with printed surfaces facing each other, [0143]), said first PCB having at least one elongated conductive strip thereon that longitudinally extends in the second dimension, the conductive strip forming one of said plurality of electrodes (electrodes 71 are strips extending in z-direction, fig. 7C; on PCB in embodiment of [0143]).
Regarding claim 5, Grinfeld teaches that each of the first and second PCB comprises a plurality of said conductive strips spaced apart in the first dimension (electrodes 71 spaced apart in x-direction, fig. 7C), wherein the plurality of conductive strips on the PCB have been formed by providing said PCB with a conductive surface and forming one or more elongated slits (grooves, [0143]) therein that extend in the second dimension so as to divide the conductive surface and define the conductive strips between the slits.
	Regarding claim 13, Grinfeld teaches a voltage supply and electrodes (71) configured to apply a static electric field in an ion acceleration region adjacent in a direction in which the ions are reflected to said compensating part of the electric field region (region of electrodes 71 is adjacent to region of compensation electrodes 77 and 75 in reflection direction x); said ion acceleration region having parallel equipotential field lines for accelerating the ions out of the ion mirror (i.e. reflecting the ions).
Regarding claim 15, Grinfeld teaches a time-of-flight mass analyzer (TOF instrument, [0143]), having an ion mirror as described in claim 1 and a pulsed ion accelerator (ion injector, [0128]) for pulsing ion packets into the ion mirror.
	Regarding claim 16, Grinfeld teaches an time of flight mass spectrometer having the ion mirror of claim 1, and electrodes (71, 72, 94, 95) arranged and configured to provide an ion drift region that is elongated in a drift region that is elongated in a drift direction and to reflect ions multiple times in an oscillating dimension that is orthogonal to the drift direction (fig. 7C).
	Regarding claim 17, Grinfeld teaches that the multi-pass time of flight mass analyzer having two ion mirrors (fig. 7C) that are elongated in the drift direction and 
	Regarding claim 21, Grinfeld teaches a method of mass spectrometry comprising providing an ion mirror according to claim 1, applying voltages to electrodes of the ion mirror so as to generate said electric field region having equipotential field lines that diverge, converge or curve as a function of position along the second dimension (voltages applied to compensation electrodes 95 and 96, [0118]), and reflecting ions in the ion mirror in the first dimension. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Kurulgama (US 20120298853 A1).
Regarding claim 6, Verenchikov teaches an embodiment (fig. 17) in which the ion mirror has an electrode (172 or 173) having a plane arranged in the plane defined by the second dimension (X) and a third dimension (Y) orthogonal to the first and second dimensions.
Verenchikov does not teach that the electrode structure comprises a PCB having a conductive strip thereon forming one of the plurality of electrodes.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov by making the perpendicular electrodes have the structure taught by Kurulgama, as a matter of selecting a known type of electrode structure used for stacked electrodes in the art with no unexpected result.
	Regarding claim 7, Kurulgama teaches a window in the PCB for allowing ions to travel therethrough, in use, wherein the conductive strip surrounds the window.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Han (US 20080049402 A1).
	Regarding claim 10, Verenchikov teaches all the limitations of claim 1 as described above.  Verenchikov does not teach at least one stiffening rib attached to the PCB for preventing the PCB from bending.
	Han teaches a printed circuit board having a stiffening rib (supporting rib, [0011]) attached to the PCB to prevent the PCB from bending (warping, [0010]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov to have the stiffening ribs taught by Han, in order to prevent warping of the circuit board and misalignment of the electrodes of Verenchikov in a known manner.
Allowable Subject Matter
Claims 8, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8, 9 and 11, the prior art does not disclose or make obvious an ion mirror having an electrode formed by a constructive strip on a PCB, with first and second base supports in a plane defined by first and second dimensions (X-Z dimensions), with the a second base support spaced apart from the PCB in the second dimension. 
Regarding claim 22, the prior art does not disclose or make obvious an ion mirror comprising electrodes arranged on opposing sides of the ion mirror in a third dimension orthogonal to the drift and reflection dimensions wherein different voltages are applied to different ones of the electrodes so as to generate equipotential field lines that diverge, converge or curve, and the voltages on the electrodes are varied to vary the divergence, convergence or curvature.
Regarding claim 23, the prior art does not disclose or make obvious an ion mirror comprising a set of electrodes formed by conductive surfaces on a PCB, the board having slits and partial metal coatings on the edges of said slits, at least one rib and at .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881